Exhibit 10.1

 

THIRD AMENDMENT TO THE
2001 INCENTIVE AWARD PLAN OF
WATSON PHARMACEUTICALS, INC.

 

This Third Amendment (this “Amendment”) to the 2001 Incentive Award Plan of
Watson Pharmaceuticals, Inc., as amended (the “Plan”), is hereby adopted by
Watson Pharmaceuticals, Inc., a Nevada corporation (the “Company”), effective as
of August 4, 2003.

 

RECITALS

 

I.                                         The Plan was originally adopted by
the Board of Directors of the Company on February 2, 2001 and approved by the
stockholders of the Company on May 7, 2001.

 

II.                                     The Plan was amended by the First
Amendment to the Plan as of May 16, 2001 and the Second Amendment as of May 19,
2003.

 

III.                                 On August 4, 2003, the following Amendments
were adopted by the Board of Directors of the Company.

 

THE AMENDMENTS

 

A.                                   Option Price.  Subsection 5.1(d) of the
Plan is hereby amended to read in its entirety as follows:

 

(d)                                 In the case of Non-Qualified Stock Options,
such price shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted.

 

B.                                     Manner of Exercise.  Subsection 6.2(d) of
the Plan is hereby amended to read in its entirety as follows:

 

(d)                                 Full cash payment to the Secretary of the
Company for the shares with respect to which the Option, or portion thereof, is
exercised.  However, the Administrator may, in its discretion (i) allow payment,
in whole or in part, through the delivery of shares of Common Stock which have
been owned by the Holder for at least six months, duly endorsed for transfer to
the Company with a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof; (ii) allow
payment, in whole or in part, through the surrender of shares of Common Stock
then issuable upon exercise of the Option having a Fair Market Value on the date
of Option exercise equal to the aggregate exercise price of the Option or
exercised portion thereof; (iii) allow payment, in whole or in part, through the
delivery of property of any kind which constitutes good and valuable
consideration; (iv) allow payment, in whole or in part, through the delivery of
a notice that the Holder has placed a market sell order with a broker with
respect to shares of Common Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the

 

--------------------------------------------------------------------------------


 

Option exercise price, provided that payment of such proceeds is then made to
the Company upon settlement of such sale; or (v) allow payment through any
combination of the consideration provided in the foregoing paragraphs (i), (ii),
(iii) and (iv); provided, however, that the payment in the manner prescribed in
the preceding paragraphs shall not be permitted to the extent that the
Administrator determines that payment in such manner shall result in an
extension or maintenance of credit, an arrangement for the extension of credit,
or a renewal or an extension of credit in the form of a personal loan to or for
any Director or executive officer of the Company that is prohibited by
Section 13(k) of the Exchange Act or other applicable law.

 

C.                                     Repricing of Options.  Section 8.6 of the
Plan is hereby amended to read in its entirety as follows:

 

8.6  Repricing.  Subject to Section 8.3, the Administrator shall not, without
the approval of the stockholders of the Company, authorize the amendment of any
outstanding Award to reduce its price per share.  Furthermore, no Award shall be
canceled and replaced with the grant of an Award having a lesser price per share
without the further approval of stockholders of the Company.

 

* * * * *

 

The undersigned, David A. Buchen, Senior Vice President, General Counsel and
Secretary of the Company, hereby certifies that the Board of Directors approved
this Amendment.

 

Executed at Corona, California, this 30th day of September, 2003.

 

 

WATSON PHARMACEUTICALS, INC.

 

a Nevada corporation

 

 

 

By:

/s/ David A. Buchen

 

 

David A. Buchen

 

Senior Vice President, General Counsel
and Secretary

 

2

--------------------------------------------------------------------------------